            Case 1:18-cv-02622-ABJ Document 11 Filed 01/28/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
WP COMPANY LLC                       )
d/b/a THE WASHINGTON POST,           )
                                     )
                        Plaintiff,   )
                                     )
       v.                            ) Civil Action No. 1:18-cv-2622-ABJ
                                     )
SPECIAL INSPECTOR GENERAL FOR )
AFGHANISTAN RECONSTRUCTION, )
                                     )
                        Defendant.   )
____________________________________)


      NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS AND
                   COMPETING PROPOSED SCHEDULES

        On January 18, 2019, this Court granted Defendant’s motion for a stay of the deadline to

file its dispositive motion or production schedule. As of January 25, 2019, after a 35-day lapse,

funding was restored for the Department of Justice through February 15, 2019, and the Department

has now resumed its usual civil litigation functions. Despite their good-faith efforts, the parties

were unable to agree on a new date for the filing of the Defendant’s dispositive motion or

production schedule.

                                      Defendant’s Position

        Plaintiff’s FOIA request seeks records that touch on sensitive law enforcement matters and

sensitive national security and diplomatic matters. Defendant cannot complete production of the

requested records until other government entities have completed their review process. Among

the entities that must review the documents are the Drug Enforcement Agency and the Department

of State.
          Case 1:18-cv-02622-ABJ Document 11 Filed 01/28/19 Page 2 of 3



       Unfortunately, the lapse of appropriations has impacted Defendant’s ability to develop a

production schedule because those two entities were unfunded during the lapse of appropriations

and were generally prohibited from processing FOIA requests.            Defendant cannot offer a

production schedule at this time because those entities have been unable to provide updated

estimates of when they will complete their own review of the records. Defendant therefore

respectfully requests until February 11, 2019 to file its dispositive motion or production schedule.

Defendant notes that extending the time to file its production schedule will not delay the production

itself; Defendant only wants to ensure that it is presenting a production schedule based on the most

accurate and complete information.

                                        Plaintiff’s Position

       Plaintiff WP Company LLC d/b/a The Washington Post (“the Post”) does not consent to

further extending the deadline for SIGAR to file a production schedule or dispositive motion

beyond the current deadline of February 1, 2019 – i.e., seven days after funding was restored to

the Department of Justice. The Post submitted the FOIA request at issue nearly two years ago,

on March 23, 2017. Compl. ¶ 18 & Ex. A, Dkt. 1. The Post asked SIGAR to provide “a

concrete, even if estimated, timetable” for producing the remaining records responsive to that

FOIA request just over nine months ago, on April 17, 2018. Id. ¶ 34 & Ex. F. And the Post filed

this action on November 14, 2018 – five weeks before the partial government shutdown began

and nine weeks before SIGAR moved for a stay in light of that shutdown. SIGAR’s Motion for

a Stay of the Deadline to File Dispositive Motion or Production Schedule in Light of Lapse of

Appropriations ¶ 1, Dkt. 10. SIGAR therefore has had ample time to comply with this Court’s

February 1, 2019 deadline.


                                                 2
         Case 1:18-cv-02622-ABJ Document 11 Filed 01/28/19 Page 3 of 3



Dated: January 28, 2019                    Respectfully submitted,


                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           ELIZABETH J. SHAPIRO
                                           Deputy Director, Federal Programs Branch

                                           /s/ Michael F. Knapp
                                           MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                           Trial Attorney
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street NW
                                           Washington, DC 20005
                                           Phone: (202) 305-8613
                                           Fax: (202) 616-8470
                                           Email: michael.knapp@usdoj.gov

                                           Counsel for Defendant




                                       3
